Filed 7/21/21 P. v. Webb CA1/4
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                         A162053
 v.
 DENNIS L. WEBB,                                                         (Alameda County
                                                                         Super. Ct. No. 19-CR-019242)
             Defendant and Appellant.


         Defendant Dennis L. Webb was sentenced to 11 years in state prison
after he pled guilty to one count of robbery and admitted a prior conviction.
Defendant’s appointed attorney has submitted a brief in accord with People v.
Wende (1979) 25 Cal.3d 436 and advised defendant of his right to submit a
supplemental brief, which defendant has not done. This court’s review of the
record disclosed no issues warranting further briefing.
                                                     Background
         On December 23, 2019, defendant was charged with four counts of
robbery (Pen. Code,1 § 211), and one count each of evading an officer (Veh.
Code, § 2800.2, subd. (a)), assaulting an officer (§ 245, subd. (c)), attempted
robbery (§§ 664, 211), unlawful firearm possession (§ 29800, subd. (a)(1)) and
carrying a loaded firearm (§ 25850, subd. (a)). The complaint also alleged,


         1   All statutory references are to the Penal Code unless otherwise noted.


                                                               1
among other enhancements, that defendant had suffered a prior strike
conviction (§§ 1170.12, subd. (c)(1), 667, subd. (e)(1)) and a prior serious
felony conviction (§ 667, subd. (a)(1)).
      In December 2020, defendant pled guilty to one count of robbery and
admitted the prior strike and prior serious felony enhancement allegations.
Under the terms of the plea agreement, defendant agreed to an 11-year
prison term subject to the 15 percent credit limitation of section 2933.1, in
exchange for the dismissal of the remaining charges.2
      At sentencing, the court confirmed the terms of the agreement before
imposing the 11-year sentence. In response to defendant’s question regarding
why he was not entitled to 50 percent credit on his sentence since he was also
incarcerated for a parole violation for which he was entitled to 50 percent
credit, the court replied that they were separate matters. Defendant’s counsel
explained further that defendant was required to serve 85 percent of the
sentence imposed on the robbery conviction and 50 percent of the sentence
imposed on his parole violation but that, because the parole violation was
being served concurrently with the longer robbery sentence, it had no
practical impact on the length of his incarceration.
      The court imposed a $600 restitution fine (§ 1202.4, subd. (b)), a $80
court operations fee (§ 1465.8) and a $60 criminal conviction assessment
(Gov. Code, § 70373). A $600 parole restitution fine was suspended pending
successful completion of parole (§ 1202.45).




      2 The 11-year term was calculated as follows: The midterm of three
years imposed on the robbery count was doubled due to his prior strike
conviction and an additional five years was added for the prior serious felony
conviction.


                                           2
                                   Discussion
      Defendant was properly advised before entering his plea and
stipulating to a factual basis for the plea.
      Defendant was sentenced in conformity with the terms of his plea
agreement. The court did not err in limiting the accrual of credits on
defendant’s robbery conviction.
      The record does not reflect that defendant objected to the fees or fines
imposed. (See People v. Aviles (2019) 39 Cal.App.5th 1055, 1073 [“when a
court imposes fees and/or fines pursuant to statutes that specifically include
ability to pay findings, the defendant must raise an objection at the
sentencing hearing or forfeit the appellate claim that the court failed to make
such a finding or there was no evidence of the defendant’s ability to pay the
imposed amounts”].)
                                  Disposition
      The judgment is affirmed.


                                               POLLAK, P. J.

WE CONCUR:

TUCHER, J.
BROWN, J.




                                         3